DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/19/2022.
Claims 1, 10, 17, and 18 are amended.
Claims 1 – 20 are presented for examination.


 Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information Disclosure Statement
Information Disclosure Statements dated: 5/3/2022, 2/8/2022, 5/19/2022, 7/19/2022 have been reviewed. See attached.

Response to Argument
1. The Applicant argues that the art of record does not teach: 
“...an artificial intelligence (AI) controller coupled to the quadcopter simulator, the AI controller implemented in an AI module that is physically attached to a quadcopter... and
one or more physical connections extending between the quadcopter simulator and the AI controller...”

The Applicant states that, according to the instant specification (par 36, 50) that the AI controller is a bolt-on AI module component and that Figure 6a illustrates an example of a physical connection.

The Applicant argues that Koch’s AI controller is not a bolt-on module because it is a “synthesized controller”. The Applicant also argues that Pokhrel does not teach the amended claim limitations becauses Pokhrel instantiates the vehicle in the simulation and therefore there is no controller “coupled to the quadcopter simulator” and “implemented in an AI module that is physically attached to a quadcopter.”

Therefore, at issue is whether or not the art of record would have made obvious to one of ordinary skill in the art (1) a bolt-on AI module (2) coupled to a quadcopter simulator with (3) one or more physical connections extending between the simulator and the AI module.

First, the Examiner notes that the instant specification indicates that the AI controller 330 may be implemented in an AI module and that the AI module 330 is disclosed at being an NVIDIA Jetson AGX Xavier module which is a previously available commercial product from the company named NVIDIA. See the instant specification at paragraph 36.

Pokkhrel_2018 is also using the Jetson AI module from NVIDIA. See, for example, page 19 section 2.3.2: “... this thesis is using Jetson TX2 as a GPU computing device which is shown in figure 2.12. Jetson TX2 is one of the dominant embedded AI computing devices developed by Nvidia... an ideal candidate for embedded AI computing.

Figure 2.20 shows a neural network on the NVIDIA Jetson bolt-on module

With regard to the physical connections; the Examiner finds that Koch_2019 and Pokhre_2018 does not explicitly teach a physical (i.e., wired, or wireless) connection between the AI and the simulator.

Therefore; the previous rejection under 35 USC 103 is withdrawn. Nevertheless; a further search shows that such limitations are obvious. Therefore, a new ground of rejection is presented in the body of the Office action below.


2. The Applicant further argues that Pokhrel teaches only a single camera and while the OA cites a left, center, and right camera, Pokhrel teaches the importance of weight in drones. Therefore, Pokhrel teaches away from modifications that would increase weight, including having multiple stereoscopic cameras.

Therefore; at issue is whether or not Pokhrel teaches away from having multiple cameras.

MPEP 2123 states:

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Page 19 section 2.3.3 explicitly teaches that an “ideal candidate for embedded AI computing” is the Jetson by NVIDIA and that the Jetson “can support processing of up to 6 HD videos”

Page 32 par 1 states “... autonomous cars can be a huge source of inspiration and knowledge for applying similar technology for drones...” and then teaches to combine a neural network with multiple cameras (page 36 section 3.6).

Therefore; Pokhrel_2018 explicitly teaches to take knowledge and inspiration from autonomous cars that includes the use of multiple cameras and apply it to dones and also teaches it is ideal to use the Jetson AI controller from NVIDIA in drones which supports processing up to 6 HD camera inputs.

Therefore; the full teaching of Pokhrel_2018 does not support the Applicant’s assertion that Pokhrel_2018 teaches away from having multiple cameras. While Pokhrel_2018 may demonstrate an embodiment with only 1 stereographic camera (i.e., a camera that actually includes a right and left infrared camera + 1 color camera. See Figure 2.8 page 14) the full teaching explicitly teach to use an AI controller with circuitry for processing more than one stereo camera and explicitly teaches to apply knowledge and inspiration from automobiles to drones where the knowledge and inspiration includes multiple cameras.

Therefore; according to MPEP 2123 (see above) disclosing preferred embodiments doe not constitute teaching away.

Moreover; if Pokhrel_2018 was so concerned about weight of the cameras and was therefore actually teaching way from having multiple camera in order to reduce weight, then Pokhrel_2018 would not have taught that Jetson with circuitry for processing 6 HD cameras is “ideal” because the weight of the circuitry for processing 5 additional video signals would also be undesirable. 

Therefore; the Examiner finds that the art of record does not teach away from having more than one camera.

NOTE: The Applicant’s argument implies that weight is a unique consideration for drones; however, weight is a design consideration for all vehicles. The weight of an autonomous car is also a design consideration because, just like a drone, an autonomous car must also carry enough fuel (electricity in batteries, or gas) to move the full weight of the car (including all sensors) and a heavier car necessarily requires more fuel capacity. Therefore, a lighter (car with less sensors) is also beneficial to an autonomous car.

End Response to Arguments


Relevant Prior Art
Jake_HIL_2010 teaches connecting an autonomous controller to a simulator via physical connections where the controller controls a vehicle through a series of way points. Jake_HIL_2010 also illustrates disconnecting the controller from the simulation and then reconnecting the controller in real-time. NOTE: Pokhrel_2018 clearly teaches to apply techniques from wheeled vehicles to drone vehicles.

MohashUAS_2015 teaches to connect a Pixhawk flight controller to a simulation and also that the simulation can be for drones. NOTE: Pokhrel_2018 also teaches Pixhawk flight controller being replaced by an AI flight controller.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 9, 10, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 (Reinforcement Learning for UAV Attitude Control, ACM Trans. Cyber-Phys. 3, 2, Article 22 (February 2019), 21 pages.) in view of Pokhrel_2018 (Drone Obstacle Avoidance and Navigation using Artificial Intelligence, Master’s Thesis Espoo, April 20, 2018 Aalto University) in view of Mehnert_2020 (US 10,703,508 B1 filed Aug. 31, 2016).

Claim 1. Koch_2019 makes obvious “a quadcopter (page 4 section 2.1: “quadcopter flight dynamics” Fig. 1)  simulator (Fig. 2 Environment E GymFC GAZEBO; page 9 Fig. 3) configured to receive quadcopter flight control commands (page 5 Fig. 2 at going from the Agent to the Environment) and to generate simulated sensor output (Page 5 Fig. 2  angular velocity of each rotor W0, W1, W2, W3 from the electronic speed controller (ESC) sensors) of a simulated quadcopter (page 5 section 2.2 par 1: “… RL architecture (depicted I Figure 1) consisting of a neural network flight controller as an agent interacting with an Iris quadcopter [4] in a high-fidelity physics simulated environment E, more specifically using the Gazebo simulator [23]…”; page 9: Fig. 4); and an Artificial Intelligence (AI) controller coupled to the quadcopter simulator (page 5 Fig. 2 arrows between the agent and the environment is a coupling; page 22 Fig. 3 state, reward, done, info = step (action) state = reset),



 the AI controller configured to receive the simulated sensor output (page 6: “… we consider the state to be a sequence of the past observations and actions st = xi, ai, …”; page 9 Fig. 2 St, Rt arrow Wo, W1, W2, W3 arrows)  from the quadcopter simulator (page 5 Fig. 2 Environment), determine a  [flight control] for the simulated quadcopter according to the simulated sensor output  generate the quadcopter flight control commandsand provide quadcopter flight control commands to the quadcopter simulator  (page 4 Fig 1; page 5 Fig 2 at; page 6 par 1: “… one the observation is received, the agent executes an action at within E… and corresponds to the four control signals u(t) sent to each ESC driving the attached motor…”; page 7: “… navigate along a specific path…”)

While Koch_2019 clearly teaches a quadcopter autopilot system with an inner loop flight controller and an outer loop navigation controller which are neural networks and also teaches to interconnect a simulation environment with the autopilot neural network into a system; Koch_2019 does not explicitly teach any particular underlying hardware for the disclosed system. While it may be properly found that the disclosed system would have properly implied to one of ordinary skill in the art to have an underlying apparatus, such as a computer, because disclosed simulation software necessarily requires underlying hardware upon which it may be executed; Koch_2019 does not explicitly teach “an apparatus comprising” hardware.

Koch_2019; does not explicitly teach “and simulated camera output for a plurality of stereoscopic cameras” nor “and the simulated camera output for the plurality of stereoscopic cameras” nor “flightpath” nor “and the simulated camera output” nor “according to the flightpath” nor “The AI controller implemented in an AI module that is physically attached to a quadcopter” nor , “and one or more physical connections extending between the quadcopter simulator and the AI controller.


Pokhrel_2018; however, makes obvious “and simulated camera output for a plurality of stereoscopic cameras” and “and the simulated camera output for the plurality of stereoscopic cameras” and “and the simulated camera output” (page 13 section 2.2.4 … stereoscopic vision… Realsnese camera which is a depth camera developed by Intel and shown in Figure 2.7… separation between the two-identical infrared camera… images obtained from two cameras…”; page 14 Figure 2.7, 2.8 “… per-pixel depth is calculated with stereo vision…”; page 71 section 6.2.3: “the simulation was done using gazebo [26] the simulator instantiates vehicle as well as the environment where testing is done… the images from the Realsense camera is obtained from the vehicle in the gazebo simulator as shown in figure 6.12. After setting up the environment and starting the simulator, test of the reaction of the drone is done by subscribing depth image data from the gazebo-realsense camera…”; page 72 Figure 6.11; page 75 section 6.2.5: “… it models the sensors more realistically which provides proper data rendered from gazebo environment and is close to real life scenario…”) and “flightpath” and “according to the flightpath.” (page 3: “… realize the presence of obstacles in its planned path and stopping the drone from taking the collision course. Avoidance step involves planning an alternate path for avoiding obstacles…”; page 72 Figure 6.11: obstacle detected – yes – send command to flight controller; page 83: “… Navigation ensures drone can travel from waypoint to another… the extended algorithm needs to plan the navigation path in addition to keep track of obstacles…”; page 92 section 7.3… the obstacle avoidance system developed are usually reactive where an action is taken when an obstacle is detected. The ensures the current path planning is cancelled and the decision is made for rerouting. However, with the support of AI, dynamic path planning can be done by continuously taking input regarding the obstacles in the surroundings and can be maneuvered smoothly…”).

Pokhrel_2018; also makes obvious “an apparatus comprising” and “the AI controller implemented in an AI module that is physically attached to a quadcopter” (page 19 – 20:  GPU Computing Platform… Jetson TX2… hardware... it comes with a platform that enables smooth implementation of Artificial Intelligence...” Figure 2.12; page 44 Figure 4.7; Figure 4.11; page 14 Figure 2.7, 2.8; page 27: “... Figure 2.20 summarizes the process of training and deploying using Nvidia DIGITS...” page 28 Figure 2.20 teaches to download (through physical connection) the AI into the NVIDIA jetson AI module thereby teaching to implement the AI controller in the AI controller module; page 37 Fig. 3.3 “deploying end to end FCNN for autonomous driving”; page 81: “deploying to jetson... once the model was trained with a dataset, the snapshot was download... the deployment can be done using tensor model for deploying in Nvidia GPU’s...”; page 59 section 5.5: “... verified in the simulator before deploying it to the real environment...”; page 60 section 6.1: “... behavior of the system was observed before deploying to a real drone. Only after successful testing with the simulator, the obstacle avoidance system was integrated into the real drone and tested with a flight...”; page 63: “... deploying the implementation in the real drone...”).





Koch_2019 and Pokhrel_2018 are analogous art because they are from the same field of endeavor called artificial intelligence. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Pokhrel_2018. The rationale for doing so would have been that Koch_2019 teaches to train an intelligent attitude flight controller using reinforcement learning with Gazebo (Fig. 2) and that the intelligent attitude flight controller is the inner loop of an autopilot system (abstract). Pokhrel_2018 teaches that obstacle avoidance uses stereo cameras and to use Gaxebo to obtain image data from gazebo-realsense camera simulations (page 71 section 6.2.3) and that “the cost and time required for development are hugely reduced with appropriate simulation environment” (page 58). Therefore it would have been obvious to combine Koch_2019 and Pokhrel_2018 for the benefit of trainings and testing the drone autopilot in a way that reduces cost and time required during development to obtain the invention as specified in the claims.

While Pokhrel_2018 clearly teaches to perform quadcopter simulations before deploying the AI controller into a real done, Pokhrel_2018 does not explicitly teach “and one or more physical connections extending between the quadcopter simulator and the AI controller.

Therefore; Koch_2019 and Pokhrel_2018 does not explicitly teach “and one or more physical connections extending between the quadcopter simulator and the AI controller.

Mehnert_2020 makes obvious “and one or more physical connections extending between the quadcopter simulator and the AI controller” (abstract: “.... provide simulation to vehicles, such as unmanned aerial vehicles (UAVs) equipped with stereoscopic cameras... also include a test computer... the test computer can also monitor and load on the computing system of the UAV... enable the testing and configuration of cameras and sensors...” FIG 1, 2, 3, 4, 5, 7; col 1: “... it can be desirable to test the effect of new equipment on system components in a controlled environment. Using simulations...” col 11: “... communicate with the flight controller 116 and/or navigation module 120...”; col 12: “... flight controller 116, the object detection module 118... access and/or write data 422... flight controller...” col 13: “.. UAV simulation data 504 can also include data received from the UAV 104 at the test computer 108 during flight related to commanded flight control inputs... by the flight controller 1116 of the UAV 104...”).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 are analogous art because they are from the same field of endeavor called control systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Mehnert_2020 The rationale for doing so would have been that Pokhrel_2018 teaches to perform a drone simulation for testing before deployment into a real flight in the real world and Mehnert_2020 teaches it is desirable to test component integration in a controlled environment before deploying into the real world (col 1)
Therefore, it would have been obvious to combine Pokhrel_2018 and Mehnert_2020  for the benefit of testing a drone AI flight controller in a controlled environment before using it in the real world to obtain the invention as specified in the claims.


Claim 10. Koch_2019 makes obvious A method (page 3: “… in this article… intelligent flight controllers trained using RL… we specifically focus on the creation of controllers for the Iris quadcopter [4], the method developed apply to a wide range of multirotor UAVs and can also be extended to fixed-wing aircraft…”) comprising: generating, in a quadcopter simulator (page 3: “… we develop a novel training environment… the simulated environment…”; page 5 Fig. 2. Environment E GAZEBO), a plurality of simulated t [observations] (page 5 Fig. 2  W0, W1, W2, W3, are observations from the ESC. page 6: “… observations are in the continuous observation spaces… once the observation is received the agent executes an action at witin E…”); sending the plurality of simulated  [observations] to a quadcopter Artificial Intelligence (AI) controller (Page 5 Fig. 2 the arrow/variables/signals going from environment to the agent) 

, the AI controller is configured to autonomously pilot a simulated quadcopter according to the plurality of simulated [views] (page 6 par 1: “… one the observation is received, the agent executes an action at within E… and corresponds to the four control signals u(t) sent to each ESC driving the attached motor…”; page 7: “… RL has been applied to autonomous helicopters to learn how to track trajectories (guidance), specifically how to hover in place and perform maneuvers…”) ; determining, by the AI controller, a  [flight control] for the simulated quadcopter according to the plurality of simulated  [observations] (page 5 Fig 2: a0, a1, a2, a3 illustrates the determination of the flight control ); generating, in the AI controller, a plurality of flight control commands to pilot the simulated quadcopter along the flight path (page 5 Fig. 2 illustrates the neural network of the AI receiving inputs and generating output which are flight control signals); sending the plurality of flight control commands to the quadcopter simulator (page 5 Fig. 2 Arrow between the Agent and the Environment at = U(t); and in the quadcopter simulator, simulating execution of the plurality of flight control commands to obtain updated position and orientation for the simulated quadcopter (page 9 Figure 4; page 5 Fig. 2 “… attitude, in respect to orientation of a quadcopter, can be expressed by its angular velocities of each axis… the objective of attitude control is to compute the required motor signals to achieve some desired attitude… once the desired attitude is achieved, translational movement (in the X, Y, Z direction) is accomplished by applying thrust proportional to each motor… roll, pitch, and yaw axis. at each cycle in the inner loop…” NOTE: roll, pitch, yaw are orientations while translation movement in X, Y, Z direction by applying force changes position) and repeating generating of simulated   [observations] for the updated position and orientation in the simulated environment (abstract: “… autopilot systems are typically composed of an inner loop providing stability and control, whereas an outerloop is responsibvle for mission-level objectives, such as way-point navigation… previous work has focused on using RL at the mission-level… we investigate the performance and accuracy of the inner control loop providing attitude control…”; page 5: “… in autopilot systems, attitude control is executed as an inner control loop…. at each cycle in the inner loop… ” note: a loop teaches repeating the process.) 

Koch_2019 does not explicitly teach “stereoscopic camera views of a simulated environment around a simulated quadcopter having a position and orientation in the simulated environment” nor “stereoscopic camera views” nor “flight path” nor “stereoscopic camera views” nor  “stereoscopic camera views” nor “over one or more physical connections that extend between the quadcopter simulator and the AI” nor “and subsequently, disconnecting the one or more physical connections from the AI controller; and physically attaching the AI controller to a quadcopter.”

Pokhrel_2018; however, makes obvious “stereoscopic camera views of a simulated environment around a simulated quadcopter having a position and orientation in the simulated environment” and “stereoscopic camera views” and “stereoscopic camera views” and  “stereoscopic camera views” (page 13 section 2.2.4 … stereoscopic vision… Realsnese camera which is a depth camera developed by Intel and shown in Figure 2.7… separation between the two-identical infrared camera… images obtained from two cameras…”; page 14 Figure 2.7, 2.8 “… per-pixel depth is calculated with stereo vision…”; page 71 section 6.2.3: “the simulation was done using gazebo [26] the simulator instantiates vehicle as well as the environment where testing is done… the images from the Realsense camera is obtained from the vehicle in the gazebo simulator as shown in figure 6.12. After setting up the environment and starting the simulator, test of the reaction of the drone is done by subscribing depth image data from the gazebo-realsense camera…”; page 72 Figure 6.11; page 75 section 6.2.5: “… it models the sensors more realistically which provides proper data rendered from gazebo environment and is close to real life scenario…”) and “Flight path” (page 3: “… realize the presence of obstacles in its planned path and stopping the drone from taking the collision course. Avoidance step involves planning an alternate path for avoiding obstacles…”; page 72 Figure 6.11: obstacle detected – yes – send command to flight controller; page 83: “… Navigation ensures drone can travel from waypoint to another… the extended algorithm needs to plan the navigation path in addition to keep track of obstacles…”; page 92 section 7.3… the obstacle avoidance system developed are usually reactive where an action is taken when an obstacle is detected. The ensures the current path planning is cancelled and the decision is made for rerouting. However, with the support of AI, dynamic path planning can be done by continuously taking input regarding the obstacles in the surroundings and can be maneuvered smoothly…”)  “and subsequently, disconnecting the one or more physical connections from the AI controller; and physically attaching the AI controller to a quadcopter” (page 19 – 20:  GPU Computing Platform… Jetson TX2… hardware... it comes with a platform that enables smooth implementation of Artificial Intelligence...” Figure 2.12; page 44 Figure 4.7; Figure 4.11; page 14 Figure 2.7, 2.8; page 27: “... Figure 2.20 summarizes the process of training and deploying using Nvidia DIGITS...” page 28 Figure 2.20 teaches to download (through physical connection) the AI into the NVIDIA jetson AI module thereby teaching to implement the AI controller in the AI controller module; page 37 Fig. 3.3 “deploying end to end FCNN for autonomous driving”; page 81: “deploying to jetson... once the model was trained with a dataset, the snapshot was download... the deployment can be done using tensor model for deploying in Nvidia GPU’s...”; page 59 section 5.5: “... verified in the simulator before deploying it to the real environment...”; page 60 section 6.1: “... behavior of the system was observed before deploying to a real drone. Only after successful testing with the simulator, the obstacle avoidance system was integrated into the real drone and tested with a flight...”; page 63: “... deploying the implementation in the real drone...” NOTE: putting the AI into NVIDIA jetson is done via a physical connection because the AI program must physically be sent/transmitted/communicated into the Jetson module. The Jetson controller (Figure 2.12) with the AI is then installed into the drone. The deploying (i.e. installing the jetson into the drone) is done subsequent to simulation.).

Koch_2019 and Pokhrel_2018 are analogous art because they are from the same field of endeavor called artificial intelligence. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Pokhrel_2018. The rationale for doing so would have been that Koch_2019 teaches to train an intelligent attitude flight controller using reinforcement learning with Gazebo (Fig. 2) and that the intelligent attitude flight controller is the inner loop of an autopilot system (abstract). Pokhrel_2018 teaches that obstacle avoidance uses stereo cameras and to use Gaxebo to obtain image data from gazebo-realsense camera simulations (page 71 section 6.2.3) and that “the cost and time required for development are hugely reduced with appropriate simulation environment” (page 58). Therefore it would have been obvious to combine Koch_2019 and Pokhrel_2018 for the benefit of trainings and testing the drone autopilot in a way that reduces cost and time required during development to obtain the invention as specified in the claims.

Koch_2019 and Pokhrel_2018 does not explicitly teach “over one or more physical connections that extend between the quadcopter simulator and the AI”

Mehnert_2020 makes obvious “over one or more physical connections that extend between the quadcopter simulator and the AI” (abstract: “.... provide simulation to vehicles, such as unmanned aerial vehicles (UAVs) equipped with stereoscopic cameras... also include a test computer... the test computer can also monitor and load on the computing system of the UAV... enable the testing and configuration of cameras and sensors...” FIG 1, 2, 3, 4, 5, 7; col 1: “... it can be desirable to test the effect of new equipment on system components in a controlled environment. Using simulations...” col 11: “... communicate with the flight controller 116 and/or navigation module 120...”; col 12: “... flight controller 116, the object detection module 118... access and/or write data 422... flight controller...” col 13: “.. UAV simulation data 504 can also include data received from the UAV 104 at the test computer 108 during flight related to commanded flight control inputs... by the flight controller 1116 of the UAV 104...”).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 are analogous art because they are from the same field of endeavor called control systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Mehnert_2020 The rationale for doing so would have been that Pokhrel_2018 teaches to perform a drone simulation for testing before deployment into a real flight in the real world and Mehnert_2020 teaches it is desirable to test component integration in a controlled environment before deploying into the real world (col 1)
Therefore, it would have been obvious to combine Pokhrel_2018 and Mehnert_2020  for the benefit of testing a drone AI flight controller in a controlled environment before using it in the real world to obtain the invention as specified in the claims.


Claim 9. Koch_2019 and Pokhrel_2018 and Mehnert_2020 teach all the limitations of claim 1 as outlined above. Pokhrel_2018  also makes obvious “wherein the AI includes a system-on-chip, non-volatile data storage, volatile memory, and a plurality of connectors” (page 19 section 2.3.2 “… Jetson TX2 as a GPU computing device which is shown in figure 2.12. Jetson TX2 is one of the dominate embedded AI computing devices developed by Nvidia which as 8 GB memory and 59.7GB/s memory bandwith. GPU architecture is Nvidia Pascal with 256 Comput Unified Device Architecture (CUDA) cores. In addition to that, it has a quad core 64-bit arm, eight processor. For interfacing the video, it has Camera Serial Interface (CSI), Universal Serial Bus (USB), High-Definition Multimedia Interface (HDMI) and gigabit Ethernet port. It can support processing of up to 6 HD videos… TensorRT, CuDNN, Nvidia Digits workflow. Computer vision… Cuda libraries…”).

Claim 12. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020  teach all the limitations of claim 10 as outlined above Pokhrel_2018 makes obvious “wherein the plurality of simulated stereoscopic camera views of the simulated environment around a simulated quadcopter include three stereoscopic views at different angles with respect to the simulated quadcopter” (page 36: “… images generated from three camera mounted in front of the car and facing left, center and right…” Figure 3.2 ; page 59: “… three cameras facing center, left and right along the trail…”).

Claim 14. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 make obvious all the limitations of claim 10 as outlined above. Pokhrel_2018 makes obvious “further comprising while generating in the AI controller, the plurality of flight control commands to pilot the simulated quadcopter along the flight path, performing debugging of AI code operating in the AI controller using a debugger, the debugger and the quadcopter simulator operating on a common platform” (page 75: “… the simulation environment in the gazebo shown in figure 6.12… using the same simulation backend environment of ardupilot… using such simulator to test the algorithm to verify the functionalities is useful. It helped in debugging the algorithm and making modifications until desired reactions were observed in the simulator. Eventually, the algorithm performed well in the gazebo simulator, and the drone was successfully able to avoid the obstacles by both stopping and going around it…”).

Claim 15. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 make all the limitations of claim 14 obvious as outlined above. Koch_2019 makes obvious “further comprising, logging simulated execution of the plurality of flight control commands (page 13 – 17 Fig. 6, Fig. 7 illustrates the logging of yaw, pitch, roll), and comparing logging data from execution of different AI code versions (page 13 – 17 Table 2, 3 compares the performance of PPO, TRPO, DDPG) to select an AI code version for deployment” (page 13 – 17: table 2 states: “the row highlighted in blue refers to our best performing learning agent PPO,  table 3 states: “PPo m=1 outperforms all other agents, including PID control” page 15: “…we provide our thorough analysis comparing the best agents in Table 3. We have found the RL agents trained with PPO using m = 1 provide performance and accuracy…” page 14: “… the best performing agent for each algorithm and memory size is compared… the best agent was selected based on the lowest sum of errors of all three axes reported by the error metric…”)

Koch_2019 does not explicitly recites “rewriting the AI code.”

Pokhrel_2018 makes obvious “rewriting the AI code” (page 75: “… the simulation environment in the gazebo shown in figure 6.12… using the same simulation backend environment of ardupilot… using such simulator to test the algorithm to verify the functionalities is useful. It helped in debugging the algorithm and making modifications until desired reactions were observed in the simulator. Eventually, the algorithm performed well in the gazebo simulator, and the drone was successfully able to avoid the obstacles by both stopping and going around it…”).



(2) Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 in view of Smolyanskiy_2020 (10,705,525 B2 filed Mar, 28 2018) in view of Kurose_2008 (US 2008/0307496). 

Claim 2. Koch_2019 and Pokhrel_2018 and Mehnert_2020 teach all the limitations of claim 1 as outlined above. Pokhrel_2018 also makes obvious “wherein the simulated camera output for the plurality of stereoscopic cameras includes simulated camera output for three stereoscoptic cameras (page 36 “… with images generated from three cameras mounted in front of the car and facing left, center and right… they have used three cameras…” Figure 3.2 left, center, right camera; NOTE: page 32 teaches “… these autonomous cars can be a huge source of inspiration and knowledge for applying similar technology for drones…” thereby teaching to apply autonomous car technology to drones and making it obvious to use the three cameras illustrated in Figure 3.2 on drones as well as on cars. page 59: “… training data was collected with three cameras facing center, left and right…”; page 83 section 6.4.1: “…the usage of AI for obstacle avoidance is already discussed… auto navigation with an end to end neural network… three out of six outputs are for generating left, middle, and right facing of the camera, whereas other three outputs are for generating left, middle and right offsets of the drone…”)and simulated camera output for each of the three stereoscopic cameras is sent (page 71: “… the images from the Realsense camera is obtained from the vehicle in the Gazebo simulator as shown in figure 6.12… subscribing depth image data from the gazebo-realsense camera…”

Koch_2019 and Pokhrel_2018 and Mehnert_2020 does not explicitly teach “the quadcopter simulator operates on a workstation having three High Definition Multimedia Interface (HDMI) ports” nor that the simulated camera “is sent from a corresponding HDMI port.”

Smolyanskiy_2020; however, makes obvious “the quadcopter simulator (col 18 lines 24 – 31: “… quadcopter or drone with autopilot software, an integrated computing device…”; col 18 lines 41 – 55: “… software architecture… may include software-in-the-loop (SITL) simulation, which may be used for controller testing and debugging…”) operates on a workstation” (Figure 7 computer 565; col 15 lines 1 – 15: “… the architecture and/or functionality of the various previous figures may be implemented in the context of a general computer system… for example, the system 565 may take the form of a… servers, supercomputers… workstation…”) 

Koch_2019 and Pokhrel_2018 and and Mehnert_2020  and Smolyanskiy_2020 are analogous art because they are from the same field of endeavor called artificial intelligence. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Smolyanskiy_2020 The rationale for doing so would have been that Koch_2019 teaches to train a neural network autopilot and Smolyanskiy_2020 teaches to use computer hardware to execute neural network autopilots. Therefore it would have been obvious to combine Koch_2019 and Smolyanskiy_2020 for the benefit of having computer hardware capable of executing software/neural networks to obtain the invention as specified in the claims.

While Smolyanskiy_2020 teaches “autonomous path navigation using deep neural network” in which “the image data may be derived from video data (e.g., streaming video, etc.)” and that “image data may include stereo image data received from a plurality of imaging devices” (col 2 lines 10 – 25) and also teaches that the computing devices have image display ports (Figure 7 block 545); SMolyanskiy_2020 does not explicitly recite “having three High Definition Multimedia Interface (HDMI) ports”, and that image data “is sent from a corresponding HDMI port.”

Therefore Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 does not explicitly teach “having three High Definition Multimedia Interface (HDMI) ports”, and that the simulated camera “is sent from a corresponding HDMI port.”

Kurose_2008; however, makes obvious “having three High Definition Multimedia Interface (HDMI) ports”, and that image “is sent from a corresponding HDMI port” (Figure 2 Block 191, 192; par 72: “… each of a plurality of HDMI ports…”; par 79: “… in the above described embodiment, explanation is given about a case where the external device connecting portion has two HDMI ports. However, the external device connecting portion may have three HDMI ports or more…”)

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Smolyanskiy_2020 and Kurose_2008
The rationale for doing so would have been that Smolyanskiy_2020 teaches to process images including video and to connect a display to the computer. Kurose_2008 teaches to use HDMI ports to display images and video. Therefore it would have been obvious to combine Smolyanskiy_2020 and Kurose_2008 for the benefit of using a known port interface standard to display images/video to obtain the invention as specified in the claims.

(3) Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 in view of Smolyanskiy_2020  in view of Kurose_2008  in view of HDMI-to-CSI_2016 (B100 HDMI to CSI-2 Bridge, Auvidea, 2016).

Claim 3 Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 and Kurose_2008 make obvious all the limitations of claim 2,as outlined above. The Examiner notes the following:
Pokhrel_2018 teaches to use a Jetson GPU which has a Camera Serial Interface (CSI) (page 19 section 2.3.2) and to use image data from stereo cameras subscribed to during simulation (page 71). The Examiner notes that CSI is an MIPI format. 
Smolyanskiy_2020 teaches to use image data that is derived from video data (e.g., streaming video) and that image data may include stereo image data received from an imaging device (col 2 lines 14 – 21).
Kurose_2008 teaches that video data is produced by hardware imaging devices known as HDMI ports (par 79).
Therefore the combination of prior art teaches video image data produced by HDMI ports and consumed by CSI (MIPI’s Camera Serial Interface) port and that images are used during training and during autonomous flight. While it may properly be found that these teachings would imply to one of ordinary skill in the art to convert the HDMI output from the simulation into the MIPI format known as SCI, the combination of prior art does not explicitly recite this. 

Nevertheless; HDMI-to-CSI_2016, in combination makes obvious (Claim 3) “further comprising a converter coupled between the quadcopter simulator and the AI controller, the converter configured to convert the simulated camera output for the plurality of stereoscopic cameras from the quadcopter simulator from HDMI format to Mobile Industry Processor Interface (MIPI) format” (page 1: HDMI to CSI bridge for Jetson TK).

Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 are analogous art because they are from the same field of endeavor known as computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and HDMI-to-CSI_2016. The rationale for doing so would have been that Pokhrel_2018 teaches to utilize the Jetson GPU and HDMI-to-CSI_2016 is an HDMI to SCI converter/bridge for the Jetson GPU. Therefore it would have been obvious to combine Pokhrel_2018 and HDMI-to-CSI_2016 for the benefit of converting between formats to obtain the invention as specified in the claims.

(4) Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Smolyanskiy_2020  in view of Kurose_2008  in view of HDMI-to-CSI_2016 in view of Gupta_2017 (An Overview of Nvidia’s Autonomous Vehicle Platform, August 2017). 

Claim 4. Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 make obvious all the limitations of claim 3 as outline above. While Pokhrel_2018 teaches the Jetson GPU has an Ethernet port and while Smolyanskiy_2020 teaches to perform Software-in-the-loop (SITL) simulations, which may be used for testing and debugging this does not explicitly teach “wherein the workstation further includes a first Ethernet port, the AI controller includes a second Ethernet port that is coupled to the first Ethernet port by an Ethernet connection that carries simulated sensor output and out of band communication between the AI controller and the workstation.”

Gupta_2017; however, makes obvious “wherein the workstation further includes a first Ethernet port, the AI controller includes a second Ethernet port that is coupled to the first Ethernet port by an Ethernet connection that carries simulated sensor output and out of band communication between the AI controller and the workstation” (page 27 illustrates a development Linux PC used for getting feedback from the GPUs. page 25 illustrates to perform hardware-in-loop (HIL) and Software-in-loop (SIL) testing. Page 30 teaches a gigabit Ethernet port on the GPU for Debug/lab interfaces. Therefore; Gupta_2017 teaches to transmit information for debugging (i.e., sensor and out-of-band data) over an Ethernet connection to give feedback to a development computer.).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Gupta_2017. The rationale for doing so would have been that Pokhrel_2018 teaches to use a GPU that has an Ethernet connection and Gupta_2017 teaches an GPU with an Ethernet connection that sends information to a devilment computer that send information used for debugging and testing. Therefore it would have been obvious to combine Pokhrel_2018 and Gupta_2017 for the benefit of debugging and testing to obtain the invention as specified in the claims.

Claim 5. Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 make all the limitations of claim 4 obvious as outlined above. Additionally, Pokhrel_2018 makes obvious “wherein the simulated output is in User Datagram Protocol (UDP) format” (page 63 – 65 section 6.1.2: “… simulations environment… the sensor, and a drone need to be simulated… for simulating the drone ardupilot SITL… to software in the loop simulator through UDP interface…”; page 56 section 5.2.2: “… establish software connection to flight controller either through serial or UDP interfaces…”).

Claim 6. Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 make all the limitations of claim 4 obvious as outlined above. While Pokhrel_2018 teaches the Jetson GPU has an Ethernet port and while Smolyanskiy_2020 teaches to perform Software-in-the-loop (SITL) simulations, which may be used for testing and debugging this does not explicitly teach “wherein the workstation further includes a debugger configured to debug AI code operating on the AI controller, the debugger configured to communicate with the AI code over the Ethernet connection.”

Gupta_2017; however, makes obvious “wherein the workstation further includes a debugger configured to debug AI code operating on the AI controller, the debugger configured to communicate with the AI code over the Ethernet connection.” (page 27 illustrates a development Linux PC used for getting feedback from the GPUs. page 25 illustrates to perform hardware-in-loop (HIL) and Software-in-loop (SIL) testing. Page 30 teaches a gigabit Ethernet port on the GPU for Debug/lab interfaces. Therefore; Gupta_2017 teaches to transmit information for debugging (i.e., sensor and out-of-band data) over an Ethernet connection to give feedback to a development computer.).

(5) Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Smolyanskiy_2020  in view of Kurose_2008  in view of HDMI-to-CSI_2016 in view of Gupta_2017 in view of Eggert_2014 (Communicating with the Quadcopter, Issue 8: Quadcopter Project – January 2014). 

Claim 7. Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 make all the limitations of claim 4 obvious as outlined above. Koch_2019 and Pokhrel_2018 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 does not explicitly teach “wherein the workstation and the AI controller are configured to communicate using a private internet Protocol (IP) address range.”

Eggert_2014; however, makes obvious “wherein the workstation and the AI controller are configured to communicate using a private internet Protocol (IP) address range” (page 3: “… the IP address of the drone is 192.168.1.1…” NOTE: is address is within the standard private IP address range.).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 and Gupta_2017 and Eggert_2014 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Smolyanskiy_2020 and Eggert_2014. The rationale for doing so would have been that Smokyanskiy_2020 teaches to communicate with a drone and Eggert_2014 teaches to configure a connection with a drone using a private IP address. Therefore it would have been obvious to combine Smolyanskiy_2020 and Eggert_2014 for the benefit of ensuring that the IP address is more secure than using a public address to obtain the invention as specified in the claims.

(6) Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Smolyanskiy_2020  in view of Kurose_2008 in view of Gupta_2017 (An Overview of Nvidia’s Autonomous Vehicle Platform, August 2017). 

Claim 8. Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Smolyanskiy_2020  in view of Kurose_2008 teach all the limitations of claim 1 as outlined above. While Pokhrel_218 teaches software-in-the-loop (page 58) and while SMolyanskiy_2020 also teaches software-in-the-loop (col 18 lines 46) the combination of prior art does not explicitly teach “further comprising one or more cameras configured to connect the AI controller for hardware-in-the-loop testing.”

Gupta_2017; however, makes obvious “further comprising one or more cameras configured to connect the AI controller for hardware-in-the-loop testing” (page 27: “HIL/SIL simulation” HIL = hardware-in-loop).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 and Gupta_2017 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Gupta_2017. The rationale for doing so would have been that Pokhrel_2018 teaches to use a GPU that has an Ethernet connection and Gupta_2017 teaches an GPU with an Ethernet connection that sends information to a devilment computer that send information used for debugging and testing. Therefore it would have been obvious to combine Pokhrel_2018 and Gupta_2017 for the benefit of debugging and testing to obtain the invention as specified in the claims.


(5) Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Kurose_2008 in view of HDMI-to-CSI_2016.

Claim 11. Koch_2019 and Pokhrel_2018 and Mehnert_2020 teach all the limitations of claim 10 as outlined above. 

While Pokhrel_2018 teaches: 
To use a Jetson GPU as a quadcopter AI controller (page 19).
The Jetson GPU has a MIPI interface (page 19 section 2.3.2 “CSI”).
A client computers (page 44 Figure 4.7) is in communication with the Jetson GPU (page 44 Figure 4.7 companion computer).
Software-in-the-loop for debugging (page 75; page 65 Figure 6.4: “SITL with mavproxy for simulating quadrotor drone”) in a simulated environment (page 73: Figure 6.12) and to use image data from stereo cameras subscribed to during simulation (page 71).
Pokhrel_2018; however, does not explicitly teach: 
That the simulated camera image is provided to the CSI port on the Jetson GPU (companion computer).
That the client computer has HDMI output.

Therefore Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 does not explicitly teach “wherein sending the plurality of simulated stereoscopic camera views to the quadcopter AI controller includes converting High Definition Multimedia Interface (HDMI) format signals from the quadcopter simulator to Mobile Industry Processor Interface (MIPI) signals to provide to the quadcopter AI controller.”

Kurose_2008; however, teaches to have HDMI ports to display images (Figure 2 Block 191, 192; par 72: “… each of a plurality of HDMI ports…”; par 79: “… in the above described embodiment, explanation is given about a case where the external device connecting portion has two HDMI ports. However, the external device connecting portion may have three HDMI ports or more…”)

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Smolyanskiy_2020 and Kurose_2008 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Smolyanskiy_2020 and Kurose_2008. The rationale for doing so would have been that Smolyanskiy_2020 teaches to process images including video and to connect a display to the computer. Kurose_2008 teaches to use HDMI ports to display images and video. Therefore it would have been obvious to combine Smolyanskiy_2020 and Kurose_2008 for the benefit of using a known port interface standard to display images/video to obtain the invention as specified in the claims.

Therefore: Pokhrel_2018 teaches to use a Jetson GPU which has a Camera Serial Interface (CSI) which is an MIPI format (page 19 section 2.3.2) and to use image data from stereo cameras subscribed to during simulation (page 71) and Kurose_2008 teaches that video data is produced by hardware imaging devices known as HDMI ports (par 79) and While it may properly be found that these teachings would imply to one of ordinary skill in the art to convert the HDMI output from the simulation into the MIPI format known as CSI, the combination of prior art does not explicitly recite this. 

Nevertheless; HDMI-to-CSI_2016, teaches to convert HDMI into CSI (page 1: HDMI to CSI bridge for Jetson TK).

Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 are analogous art because they are from the same field of endeavor known as computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and HDMI-to-CSI_2016. The rationale for doing so would have been that Pokhrel_2018 teaches to utilize the Jetson GPU and HDMI-to-CSI_2016 is an HDMI to SCI converter/bridge for the Jetson GPU. Therefore it would have been obvious to combine Pokhrel_2018 and HDMI-to-CSI_2016 for the benefit of converting between formats to obtain the invention as specified in the claims.

Therefore the combination of  Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Kurose_2008 in view of HDMI-to-CSI_2016 make obvious “wherein sending the plurality of simulated stereoscopic camera views to the quadcopter AI controller includes converting High Definition Multimedia Interface (HDMI) format signals from the quadcopter simulator to Mobile Industry Processor Interface (MIPI) signals to provide to the quadcopter AI controller” due to the reasons outlined above. 


(6) Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019  in view of Pokhrel_2018 and Mehnert_2020 in view of Polvara_2018  (Toward End-to-End Control for UAV Autonomous Landing via Deep Reinforcement Learning 2018 International Conference on Unmanned Aircraft Systems (ICUAS) Dallas, TX, USA, June 12 – 15, 2018).

Claim 13. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020  teach all the limitations of claim 10 as outlined above. 
While Pokhrel_2018 makes obvious “further comprising, teaching the AI controller to pilot a quadcopter by providing a simulated environments to the quadcopter simulator and initiating piloting of the simulated quadcopter in the simulated environments by the AI controller” (page 71 – 73: “… the simulation was done using gazebo… the simulator instantiates vehicle as well as an environment where testing is done…  the obstacle avoidance library issued an appropriate command based on the presence of obstacles in the simulator. The behavior of the drone is visible in the gazebo…” page 73 Figure 6.12; page 75: “… the algorithm performed well in the gazebo simulator, and the drone was successfully able to avoid the obstacles by both stopping and going around it…”).

While Pokhrel_2018 teaches various simulation images which appear to show different simulated environments (Figure 6.17, Figure 6.12, Figure 6.23) Pokhrel_2018 doesn’t explicitly recite “a plurality of simulated environments.”

Nevertheless; Polvara_2018 makes obvious “a plurality of simulated environments” (abstract: “… the autonomous landing of an unmanned aerial vehicle (UAV)… the optimal control police is learned without human supervision… the quadcopter can autonomously land on a large variety of simulated environments…”; page 115 – 116: “… the proposed method has been used to train a commercial quadcopter in a variety of simulated environments…”; Fig. 5; page 119: “… ground texture was changed every 50 episodes and randomly sampled between the 71 available…”).

Koch_2019 in view of Pokhrel_2018 and Mehnert_2020  and Polvara_2018 are analogous art because they are from the same field of endeavor called finite artificial intelligence. before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Polvara_2018. The rationale for doing so would have been that Pokhrel_2018 teaches to train an AI quadcopter to avoid obstcles in a simulated environment and Polvara_2018 teaches to train a quadcopter in a plurality of simulated environments to ensure that the quadcopter can function in different situations. Therefore it would have been obvious to combine Pokhrel_2018 and Polvara_2018 for the benefit of ensuring the quadcopter can avoid a variety of obstacles in a variety of environments to the system is more robust to obtain the invention as specified in the claims.


(7) Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 in view of Vincent_2018 (AI drone pilots will challenge humans in competition sponsored by Lockheed Martin, The Verge, Sep 5, 2018).

Claim 16. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 make obvious all the limitations of claim 15 as outlined above. Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 does not explicitly teach “wherein the AI code version for deployment is selected according to faster time piloting a simulated quadcopter around a simulated quadcopter racecourse.”

Vincent_2018; however, makes obvious “wherein the AI code version for deployment is selected according to faster time piloting a simulated quadcopter around a simulated quadcopter racecourse” (page 1 – 4: “… drone racing… create an AI that’s capable of blying one of DRL’s standardized quadcopters through its complex race course… compete in the DRL’s upcoming 2019 season by raxing against one another… $2 million in prizes, with a one-off $200,000 reward for the first AI team to beat a professional human pilot…”).

Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 and Vincent_2018 are analogous art because they are from the same field of endeavor called drones. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Vincent_2018. The rationale for doing so would have been that Koch_2019 teaches to build an AI controlled drone and Vincent_2018 teaches to have AI controlled drones in races to win $2 million dollars. Therefore it would have been obvious to combine Koch_2019 and Vincent_2018 for the benefit of winning races and prize money  to obtain the invention as specified in the claims.


Claim 17. Koch_2019 in view of Pokhrel_2018 and Vincent_2018 makes obvious all the limitations of claim 16 as outlined above. Vincent_2018 also makes obvious “further comprising racing the quadcopter autonomously, under control of the AI controller, around a racecourse” (page 1 – 4: “… drone racing… create an AI that’s capable of flying one of DRL’s standardized quadcopters through its complex race course… compete in the DRL’s upcoming 2019 season by racing against one another… $2 million in prizes, with a one-off $200,000 reward for the first AI team to beat a professional human pilot…”).

(8) Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 in view of Pokhrel_2018  and Mehnert_2020 in view of Gupta_2017.

Claim 18. Koch_2019 makes obvious a quadcopter (page 4 section 2.1: “quadcopter flight dynamics” Fig. 1) simulator (Fig. 2 Environment E GymFC GAZEBO; page 9 Fig. 3) configured to receive quadcopter flight control commands (page 5 Fig. 2 at going from the Agent to the Environment) and to generate simulated sensor output (Page 5 Fig. 2  angular velocity of each rotor W0, W1, W2, W3 from the electronic speed controller (ESC) sensors)of a simulated quadcopter (page 5 section 2.2 par 1: “… RL architecture (depicted I Figure 1) consisting of a neural network flight controller as an agent interacting with an Iris quadcopter [4] in a high-fidelity physics simulated environment E, more specifically using the Gazebo simulator [23]…”; page 9: Fig. 4); an Artificial Intelligence (AI) controller coupled to the quadcopter simulator  (page 5 Fig. 2 arrows between the agent and the environment is a coupling; page 22 Fig. 3 state, reward, done, info = step (action) state = reset)



 the AI controller configured to receive the simulated sensor output (page 6: “… we consider the state to be a sequence of the past observations and actions st = xi, ai, …”; page 9 Fig. 2 St, Rt arrow Wo, W1, W2, W3 arrows),  form the quadcopter simulator (page 5 Fig. 2 Environment), determine a [control] for the simulated quadcopter according to the simulated sensor output generate the quadcopter flight control commands and provide the quadcopter flight control commands to the quadcopter simulator (page 4 Fig 1; page 5 Fig 2 at; page 6 par 1: “… one the observation is received, the agent executes an action at within E… and corresponds to the four control signals u(t) sent to each ESC driving the attached motor…”; page 7: “… navigate along a specific path…”); 

Koch_2019; does not explicitly teach “an apparatus, comprising:” nor “and simulated camera output for a plurality of stereoscopic camera” nor “and the simulated camera output for the plurality of stereoscopic cameras” nor “and the simulated camera output” nor “flightpath” nor “according to the flightpath” nor “one or more quadcopter hardware components coupled to the AI controller to perform hardware-in-the loop testing, the one or more quadcopter hardware components including at least one of: a sensor, a stereoscopic camera, and a quadcopter motor; and a debugger coupled to the quadcopter simulator and the AI controller, the debugger coupled to perform debugging of AI code of the AI controller while the AI controller generates the quadcopter flight control commands” nor “The AI controller implemented in an AI module that is physically attached to a quadcopter” nor , “and one or more physical connections extending between the quadcopter simulator and the AI controller.


Pokhrel_2018; however, makes obvious “an apparatus, comprising:” (page 19 – 20:  GPU Computing Platform… Jetson TX2…” Figure 2.12; page 44 Figure 4.7; Figure 4.11; page 14 Figure 2.7, 2.8) and “and simulated camera output for a plurality of stereoscopic camera” and “and the simulated camera output for the plurality of stereoscopic cameras” and “and the simulated camera output” (page 13 section 2.2.4 … stereoscopic vision… Realsnese camera which is a depth camera developed by Intel and shown in Figure 2.7… separation between the two-identical infrared camera… images obtained from two cameras…”; page 14 Figure 2.7, 2.8 “… per-pixel depth is calculated with stereo vision…”; page 71 section 6.2.3: “the simulation was done using gazebo [26] the simulator instantiates vehicle as well as the environment where testing is done… the images from the Realsense camera is obtained from the vehicle in the gazebo simulator as shown in figure 6.12. After setting up the environment and starting the simulator, test of the reaction of the drone is done by subscribing depth image data from the gazebo-realsense camera…”; page 72 Figure 6.11; page 75 section 6.2.5: “… it models the sensors more realistically which provides proper data rendered from gazebo environment and is close to real life scenario…”) and  “flightpath” and “according to the flightpath” (page 3: “… realize the presence of obstacles in its planned path and stopping the drone from taking the collision course. Avoidance step involves planning an alternate path for avoiding obstacles…”; page 72 Figure 6.11: obstacle detected – yes – send command to flight controller; page 83: “… Navigation ensures drone can travel from waypoint to another… the extended algorithm needs to plan the navigation path in addition to keep track of obstacles…”; page 92 section 7.3… the obstacle avoidance system developed are usually reactive where an action is taken when an obstacle is detected. The ensures the current path planning is cancelled and the decision is made for rerouting. However, with the support of AI, dynamic path planning can be done by continuously taking input regarding the obstacles in the surroundings and can be maneuvered smoothly…”)

and “, the one or more quadcopter hardware components including at least one of: a sensor, a stereoscopic camera, and a quadcopter motor (page 65 section 6.1.3: “… for integration with a real drone, the obstacle avoidance library is left intact, but the simulator is replaced with Garmin lidar lite which is connected serially to the companion computer. The mavlink communication module is the obstacle avoidance library now connects to the flight controller through USB interface…”) and a debugger coupled to the quadcopter simulator and the AI controller, the debugger coupled to perform debugging of AI code of the AI controller while the AI controller generates the quadcopter flight control commands” (page 58: “… ardupilot Software in the Loop (SITL) and gazebo…”; page 6.1: “.. tested with Ardupilot SITL [63] where the behavior of the system was observed…” page 64: “… simulating the drone ardupilot SITL, was used… it provides the behavior, location and current telemetry of the drone.. for simulating the obstacle avoidance library and testing the functionalities…” page 65 Figure 6.4: SITL with mavproxy for simulating quadrotor drone…”; page 75: “… using such simulator to test the algorithm to verify the functionalities is useful. It helped in debugging the algorithm and making modifications until desired reactions were observed in the simulator. Eventually, the algorithm performed well in gazebo simulator, and the drone was successfully able to avoid the obstacles by both stopping and going around it…”).

Pokhrel_2018 also makes obvious “the AI controller implemented in an AI module that is physically attached to a quadcopter” (page 19 – 20:  GPU Computing Platform… Jetson TX2… hardware... it comes with a platform that enables smooth implementation of Artificial Intelligence...” Figure 2.12; page 44 Figure 4.7; Figure 4.11; page 14 Figure 2.7, 2.8; page 27: “... Figure 2.20 summarizes the process of training and deploying using Nvidia DIGITS...” page 28 Figure 2.20 teaches to download (through physical connection) the AI into the NVIDIA jetson AI module thereby teaching to implement the AI controller in the AI controller module; page 37 Fig. 3.3 “deploying end to end FCNN for autonomous driving”; page 81: “deploying to jetson... once the model was trained with a dataset, the snapshot was download... the deployment can be done using tensor model for deploying in Nvidia GPU’s...”; page 59 section 5.5: “... verified in the simulator before deploying it to the real environment...”; page 60 section 6.1: “... behavior of the system was observed before deploying to a real drone. Only after successful testing with the simulator, the obstacle avoidance system was integrated into the real drone and tested with a flight...”; page 63: “... deploying the implementation in the real drone...”).


Koch_2019 and Pokhrel_2018 are analogous art because they are from the same field of endeavor called artificial intelligence. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Pokhrel_2018. The rationale for doing so would have been that Koch_2019 teaches to train an intelligent attitude flight controller using reinforcement learning with Gazebo (Fig. 2) and that the intelligent attitude flight controller is the inner loop of an autopilot system (abstract). Pokhrel_2018 teaches that obstacle avoidance uses stereo cameras and to use Gaxebo to obtain image data from gazebo-realsense camera simulations (page 71 section 6.2.3) and that “the cost and time required for development are hugely reduced with appropriate simulation environment” (page 58). Therefore it would have been obvious to combine Koch_2019 and Pokhrel_2018 for the benefit of trainings and testing the drone autopilot in a way that reduces cost and time required during development to obtain the invention as specified in the claims.

While Pokhrel_2018 teaches to debug with software-in-the-loop and to also replace simulated sensors with real ones (Garmin Lidar Lite) for the purpose of debugging; and while this may properly be found to make obvious to one of ordinary skill in the art “hardware in the loop testing” because replacing portions of a simulated system with physical components is the very meaning of hardware-in-the-loop, the Examiner finds that Pokhrel_2018 does not explicitly recite: “one or more quadcopter hardware components coupled to the AI controller to perform hardware-in-the loop testing.”

While Pokhrel_2018 clearly teaches to perform quadcopter simulations before deploying the AI controller into a real done, Pokhrel_2018 does not explicitly teach “and one or more physical connections extending between the quadcopter simulator and the AI controller.

Gupta_2017; however, makes obvious “one or more quadcopter hardware components coupled to the AI controller to perform hardware-in-the loop testing” (page 28: Rea/Simulated sensors and Real/Simulated vehicles); page 29: “HIL/SIL Simulation” page 35: “debug/lab interfaces”).

Koch_2019 and Pokhrel_2018 and Gupta_2017 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Gupta_2017. The rationale for doing so would have been that Pokhrel_2018 teaches to use a GPU and to perform SITL testing and also teaches to integrate real sensors as part of the SITL testing/debugging. Gupta_2017 teaches to use a GPU for AI autopilots and to integrate HIL (hardware in the loop) and SITL (software in the loop) testing with combinations/permutations of real and simulated hardware. Therefore it would have been obvious to combine Pokhrel_2018 and Gupta_2017 for the benefit of debugging and testing to obtain the invention as specified in the claims.


Koch_2019 and Pokhrel_2018 and Gupta_2017 does not explicitly teach “and one or more physical connections extending between the quadcopter simulator and the AI controller.

Mehnert_2020 makes obvious “and one or more physical connections extending between the quadcopter simulator and the AI controller” (abstract: “.... provide simulation to vehicles, such as unmanned aerial vehicles (UAVs) equipped with stereoscopic cameras... also include a test computer... the test computer can also monitor and load on the computing system of the UAV... enable the testing and configuration of cameras and sensors...” FIG 1, 2, 3, 4, 5, 7; col 1: “... it can be desirable to test the effect of new equipment on system components in a controlled environment. Using simulations...” col 11: “... communicate with the flight controller 116 and/or navigation module 120...”; col 12: “... flight controller 116, the object detection module 118... access and/or write data 422... flight controller...” col 13: “.. UAV simulation data 504 can also include data received from the UAV 104 at the test computer 108 during flight related to commanded flight control inputs... by the flight controller 1116 of the UAV 104...”).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017are analogous art because they are from the same field of endeavor called control systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and Mehnert_2020 The rationale for doing so would have been that Pokhrel_2018 teaches to perform a drone simulation for testing before deployment into a real flight in the real world and Mehnert_2020 teaches it is desirable to test component integration in a controlled environment before deploying into the real world (col 1)
Therefore, it would have been obvious to combine Pokhrel_2018 and Mehnert_2020  for the benefit of testing a drone AI flight controller in a controlled environment before using it in the real world to obtain the invention as specified in the claims.


(9) Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 in view of Pokhrel_2018 and Mehnert_2020 in view of Gupta_2017 in view of Smolyanskiy_2020.

Claim 19. Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017 make all the limitations of claim 18 obvious as outlined above. While Pokhrel_2018 teaches the Jetson GPU has an Ethernet port (page 19 section 2.3.2 “gigabit ethernet port” and also teaches a client computers (page 44 Figure 4.7) is in communication with the Jetson GPU (page 44 Figure 4.7 companion computer) and teaches software-in-the-loop for debugging (page 75; page 65 Figure 6.4: “SITL with mavproxy for simulating quadrotor drone”) in a simulated environment (page 73: Figure 6.12) however Pokhrel_2018 does not explicitly teach any particular computer is a “workstation” nor that the communication is done between the AI controller (i.e., companion computer/Jetson GPU) and the client computer is via Ethernet. Nevertheless; Gupta_2017 teaches a development computer (page 27) that is used to gather feedback from the system and is used for iterating and cross-compiling during development and that the GPU/companion computer has a gigabit Ethernet connection for debug/lab interfaces which are used during development during iterating and cross-compiling (page 35) while doing HIL/SIL (page 29) with various real/simulated sensors and vehicle components (page 28). Therefore; Pokhrel_2018 and Gupta_2017 make obvious to have “further comprising a [computer], the quadcopter simulator and the debugger operating on the [computer], the [computer] coupled to the AI controller by an Ethernet connection and” because Gupta_2017 teaches to use Gigabit Ethernet for sending debug information to a development computer and Pokhrel_2018 teaches to run a simulation on the development computer for testing a debug (Figure 6.12).


 Additionally Pokhrel_2018 teaches to perform a simulation of the environment in gazebo in which the drone is tested by subscribing depth image data from a simulated gazebo-realsense camera (page 71 section 6.2.3, page 73 Figure 6.12) and to have a plurality of stereographic cameras (page 13 section 2.2.4 … stereoscopic vision… Realsnese camera which is a depth camera developed by Intel and shown in Figure 2.7… separation between the two-identical infrared camera… images obtained from two cameras…”; page 14 Figure 2.7, 2.8 “… per-pixel depth is calculated with stereo vision…”; page 71 section 6.2.3: “the simulation was done using gazebo [26] the simulator instantiates vehicle as well as the environment where testing is done… the images from the Realsense camera is obtained from the vehicle in the gazebo simulator as shown in figure 6.12. After setting up the environment and starting the simulator, test of the reaction of the drone is done by subscribing depth image data from the gazebo-realsense camera…”; page 72 Figure 6.11; page 75 section 6.2.5: “… it models the sensors more realistically which provides proper data rendered from gazebo environment and is close to real life scenario…”). Further Gupta_2017 teaches to perform HIL/SIL testing (page 29) using combinations/permutations of real/simulated sensors and vehicles (page 28). Indeed; Pokhrel_2018 teaches one particular combination of real sensors (Garmin lidar lite) connected to the companion computer while running the environment simulation on a client computer (page 65 section 6.1.3: “for integration with the drone, the obstacle avoidance library is left intact, but the simulator is replaced with Garmin lidar lite which is connected serially to the companion computer… [the] rest of the system is same as the simulation…). Therefore Pokhrel_2018 and Gupta_2017 make obvious to have a computer connected to the AI controller “by a plurality of camera connections” because during HIL (hardware in the loop) testing the companion computer (I.e., Jetson GPU) running the AI would need to obtain the Realsense (R200) image data that is running in gazebo (page 73 Figure 6.12) and Pokhrel_2018 teaches that testing of the drone is done by “subscribing” to depth image data from the gazebo-realsense camera that is running in gazebo (page 71 section 6.2.3).

SMolyanskiy_2020 however, makes obvious “workstation” (col 15 lines 0 – 15: “… general computer system…. for example, the system 565 may take the form of a desktop computer… supercomputer… workstation….”)

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017 and Smolyanskiy_2020 are analogous art because they are from the same field of endeavor called artificial intelligence. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Koch_2019 and Smolyanskiy_2020
The rationale for doing so would have been that Koch_2019 teaches to train a neural network autopilot and Smolyanskiy_2020 teaches to use computer hardware to execute neural network autopilots.
Therefore it would have been obvious to combine Koch_2019 and Smolyanskiy_2020 for the benefit of having computer hardware capable of executing software/neural networks to obtain the invention as specified in the claims.

(10) Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch_2019 and Pokhrel_2018 and Mehnert_2020  and Gupta_2017 and Smolyanskiy_2020 in view of Kurose_2008  in view of HDMI-to-CSI_2016

Claim 20. Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017 and Smolyanskiy_2020 make all the limitations of claim 19 obvious as outlined above. While Pokhrel_2018 teaches that the Jetson GPU (companion computer) includes HDMI output port and CSI camera input ports (page 19) and while Pokhrel_2018 teaches simulated stereo cameras displayed on a computer screen (page 73) and teaches to utilize the simulated camera images during testing (page 71 section 6.2.3) and while Smokyanskiy_2020 teaches a workstation and that a workstation has a display (Fig. 7 565, display device 545) and while HDMI is an industry standard display/graphics format as illustrated by the fact that the Jetson GPU includes HDMI output ports (Pokhrel_2018 page 19) the combination of Koch_2019 and Pokhrel_2018 and Gupta_2017 and Smolyanskiy_2020 does not explicitly teach HDMI ports used on any of the client computer displays (Pokhrel_2018: page 44 figure 4.7) or development Linux PC (Gupta_2017: page 27). 

Nevertheless; Kurose_2008 teaches three high definition multimedia interfaces (HDMI) outputs from a computer (Figure 2 Block 191, 192; par 72: “… each of a plurality of HDMI ports…”; par 79: “… in the above described embodiment, explanation is given about a case where the external device connecting portion has two HDMI ports. However, the external device connecting portion may have three HDMI ports or more…”)

Therefore the combination of Koch_2019 and Pokhrel_2018 and Smolyanskiy_2020 and Kurose_2008 make obvious simulated stereocamera images on a workstation that has at least three HDMI output ports.

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017 and Smolyanskiy_2020 and Kurose_2008 are analogous art because they are from the same field of endeavor called computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Smolyanskiy_2020 and Kurose_2008 The rationale for doing so would have been that Smolyanskiy_2020 teaches to process images including video and to connect a display to the computer. Kurose_2008 teaches to use HDMI ports to display images and video. Therefore it would have been obvious to combine Smolyanskiy_2020 and Kurose_2008 for the benefit of using a known port interface standard to display images/video to obtain the invention as specified in the claims.

The Examiner notes the following:
Pokhrel_2018 teaches to use a Jetson GPU which has a Camera Serial Interface (CSI) (page 19 section 2.3.2) and to use image data from stereo cameras subscribed to during simulation (page 71). The Examiner notes that CSI is an MIPI format. 
Smolyanskiy_2020 teaches to use image data that is derived from video data (e.g., streaming video) and that image data may include stereo image data received from an imaging device (col 2 lines 14 – 21).
Kurose_2008 teaches that video data is produced by hardware imaging devices known as HDMI ports (par 79).
Therefore the combination of prior art teaches video image data produced by HDMI ports and consumed by CSI (MIPI’s Camera Serial Interface) port and that images are used during training and during autonomous flight. While it may properly be found that these teachings would imply to one of ordinary skill in the art to convert the HDMI output from the simulation into the MIPI format known as SCI, the combination of prior art does not explicitly recite this. 

Nevertheless; HDMI-to-CSI_2016, in combination makes obvious “wherein the plurality of camera connections include three High Definition Multimedia Interfaces (HDMI) outputs from the workstation, each carrying simulated camera output for two cameras forming a stereoscopic camera, a plurality of HDMI to Mobile Industry Processor Interface (MIPI) converters, and a plurality of MIPI inputs to the AI controller” (page 1: HDMI to CSI bridge for Jetson TK).

Koch_2019 and Pokhrel_2018 and Mehnert_2020 and Gupta_2017 and Smolyanskiy_2020 and Kurose_2008 and HDMI-to-CSI_2016 are analogous art because they are from the same field of endeavor known as computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pokhrel_2018 and HDMI-to-CSI_2016. The rationale for doing so would have been that Pokhrel_2018 teaches to utilize the Jetson GPU and HDMI-to-CSI_2016 is an HDMI to SCI converter/bridge for the Jetson GPU. Therefore it would have been obvious to combine Pokhrel_2018 and HDMI-to-CSI_2016 for the benefit of converting between formats to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146